EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dennis O’Connor on 09/22/2021.

The application has been amended as follows: 
	Claims 1, 5, and 12 of the claim set filed after final on 09/07/2021 has been amended as follows:

A system for volitional electromyography (vEMG) signal detection, the system comprising:
a receiver configured to receive first data from a first pair of EMG electrodes and second data from a second pair of EMG electrodes; and
a processor configured to:
partition the first data into first raw first data from a first period corresponding to a first Functional Electrical Stimulation (FES) and second raw first data from a second period corresponding to a second FES,

calculate a first raw data difference by subtracting the first raw first data from the second raw first data, 
calculate a second raw data difference by subtracting the first raw second data from the second raw second data, and
detect the vEMG signal by subtracting the first raw data difference from the second raw data difference, wherein the detected vEMG signal is used to control a degree of stimulation of the FES.

A method for volitional electromyography (vEMG) signal detection, the method comprising:
receiving first data from a first pair of EMG electrodes; 
receiving second data from a second pair of EMG electrodes;
partitioning the first data into a plurality of first units according to a plurality of periods; 
partitioning the second data into a plurality of second units according to the plurality of periods;
calculating a first data difference by subtracting an earlier first unit of the plurality of first units that corresponds to a first period of the plurality of periods from a later first unit of the plurality of first units that corresponds to a second period of the plurality of periods, the first period preceding the second period; 

detecting a vEMG signal using by subtracting the first difference data from the second difference data, wherein the detected vEMG signal is used to control a degree of stimulation of the FES.

A system for volitional electromyography (vEMG) signal detection, the system comprising: 
a functional electrical stimulation (FES) electrode configured to apply FES; 
a first pair of EMG electrodes attached to a skin surface of a specific muscle to which the FES is applied;
a second pair of EMG electrodes attached to the skin surface of the specific muscle; and
a circuit configured to: 
partition data received from the first pair of EMG electrodes into first data for a previous FES and second data for a current FES, 
calculate a first data difference by subtracting the first data from the second data,
partition data received from the second pair of EMG electrodes into third data for the previous FES and fourth data for the current FES, 

detect a vEMG signal by subtracting the first data difference from the second data difference, wherein the detected vEMG signal is used to control a degree of stimulation of the FES.

ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
Status of the Claims
Claims 1-3, 5-8, and 12-15 are the current claims under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2022 is being considered by the examiner.
Claim Interpretation - 35 USC § 112(f) - Maintained
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a receiver configured to receive” in claim 1.
This limitation is being interpreted as follows:
“A computer system including one or more processors, a memory, a user input device, a data communication bus, a user output device, and a storage device” as set forth in the 12/03/2018 specification on page 16, lines 17-20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-8, and 12-15 are allowable over the prior art of record. The closest prior art of record includes Sennels et al. (“Functional Neuromuscular Stimulation Controlled …”), which discloses a system for volitional electromyography detection by subtracting two frames of FES data to determine a volitional electromyography signal. However, Sennels fails to disclose, teach, or fairly suggest, a second pair of EMG electrodes, partitioning a second raw first data from a second period corresponding to a second FES, and calculating a second raw difference by subtracting the first raw second data from the second raw second data. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hsueh et al. (Pub. No. US 2016/0144172), discloses stimulation electrodes and myoelectric signal sensing electrodes.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.W.K./Examiner, Art Unit 3791    
                                                
/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791